947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bobbie SLUSHER, Defendant-Appellant,andPaul Slusher, Defendant.
No. 91-3038.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 9, 1991.Decided Nov. 5, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.   Samuel G. Wilson, District Judge.  (CA-89-154-B)
Bobbie Slusher, appellant pro se.
Jerry Walter Kilgore, Assistant United States Attorney, Abingdon, Va., for appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Bobbie S. Slusher appeals from the district court's order finding that she had unconditionally guaranteed a $188,800 note held by the Small Business Administration and that she is, therefore, liable for certain expenses and attorney's fees incurred after the note went into default.   Slusher also appeals from the denial of her motion filed pursuant to Fed.R.Civ.P. 59 to set aside the judgment and grant a rehearing.   Our review of the record and the district court's order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Slusher, No. CA-89154-B (W.D.Va. Jan. 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.